Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 11 February 2020.
ALLOWABLE SUBJECT MATTER
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-6, 8-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites negotiating a maximum stream count based on comparing a respective available stream for each source storage and a respective available stream count for each target storage, where the comparing is performed in ascending order of the respective available stream counts of the one or more source storages. 
As per claims 1, 13, and 19:
Prong 1: The claim is directed to an abstract idea. 
Claim 1, 13, 19 recites the limitation: 

 a previous value of a score generated by a machine learning model before a current time from previous values of a set of features for the first entity; and a first encoded representation of the previous values of a first subset of the features with greater than a threshold effect on generation of the score by the machine learning model;  retrieving most recent values of the first subset of the features for the first entity from a feature store at the current time;  performing a first comparison of the first encoded representation with a second encoded representation of the most recent values of the first subset of the features for the first entity; and when the first comparison indicates that the most recent values of the first subset of features for the first entity match the previous values of the first subset of features for the first entity, 

Claims 1, 13 and 19 substantially recite performing a comparison of the first encoded representation with a second encoded representation.
The step of comparing constitutes a type of process that is performable in the human mind (i.e. 100 vs. 200, pick 100) (see also MPEP 2106.04(a)(2)(III)(B)). Nothing in the limitation precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
As per the MPEP 2106.04(a)(2)(III)(C)(3) if a process could be "performed by humans without a computer" then the process may be determined as a mental process particularly where “the steps were recited at a high level of generality and merely used computers as a tool to perform the processes.” Accordingly, the claim recites an abstract idea.
Prong 2: This judicial exception is not integrated into a practical application.
Claim 1, 13 and 19 additionally recite the limitation: 
matching an identifier for a first entity in a first scoring request to a cache entry in a score cache;

The limitations do not constitute additional elements that integrate the judicial exception into a practical application because the limitation constitutes insignificant extra-solution activity to the judicial exception, particularly mere data gathering (see 2106.05(g)(3): “(i.e., all uses of the recited judicial exception require such data gathering or data output).”). 
Claims 1, 13 and 19 additionally recite the limitation: 
outputting the previous value of the score 19 for the first entity in a first response to the first scoring request.

The limitation does not constitute additional elements that integrate the judicial exception into a practical application because the limitation is specified at a high level of generality and falls into the category of “apply it” or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)(1))

The caching functionality is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)(2))
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The additional limitations of identifying available stream count for the source and target storage devices constitutes mere data gathering. Mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (see MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. (i) Receiving or transmitting data over a network”). 
The additional limitations of concerning the cache to perform the operations constitutes adding a general purpose computer or computer components after the fact to an abstract idea (see MPEP 2106.05(d): “If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”).

As per claims 2-6,8-12,14-18,20:
Prong 2: This judicial exception is not integrated into a practical application.
The limitation does not constitute additional elements that integrate the judicial exception into a practical application because the limitation merely recites additional details concerning the comparison and links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The additional limitation of a number of generic source and target storage devices of the nature disclosed in the background of the Specification are not sufficient to amount to significantly more because, as per MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.


 CONCLUSION 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20100318538: cache management with score comparison (see FIG 4).

DIRECTION OF FUTURE CORRESPONDENCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137